DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-15 are pending and examined below. This action is in response to the claims filed 5/20/21.

	Continued Examination Under 37 CFR 1.114
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/20/21 has been entered.

Response to Amendment
Applicant’s arguments, see Applicant Remarks Rejections under 35 U.S.C. § 103 filed on 5/20/21, regarding 35 U.S.C. § 103 rejections have been considered and are persuasive in view of amendments of 5/20/21.
However upon further search considerations, new grounds of rejection are made in view of Wei et al. (US 2016/0314224) below.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 6-8, and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Tofte et al. (US 10,145,684) in view of Wei et al. (US 2016/0314224). 

Regarding claims 1, 6, and 11 Tofte discloses an accident reconstruction method including a computer device, comprising a memory, a processor and a computer program which is stored on the memory and runs on the processor, wherein the processor, upon executing the program, implements the following operation (Column 6, Line 35 – Column 7, Line 12 – computing device 160.1-160.M correspond to the recited computer device, Fig. 2 discloses processor and memory): 
obtaining traffic scenario data of a traffic accident happening on a real road (Column 5, Lines 56-64 – traffic video data).
While Tofte does disclose performing a simulation of the traffic accident (Column 23, Line 25-61 and Column 26, Lines 13-20 – autonomous or semiautonomous vehicle corresponds to the recited driverless vehicle and virtual reconstruction model corresponds to the recited simulation), it does not explicitly disclose simulating the traffic accident on in a constructed simulation based on real data, however Wei discloses an autonomous vehicle simulation  constructing sensor data needed to simulate driving of an autonomous vehicle which is set as playing a role in the traffic for a testing scenario on a simulation platform according to the traffic scenario data (¶30-35 - the sensor models 60 can be implemented to simulate sensor responses of actual hardware sensors associated with the autonomous vehicle to transform conditions of the simulated virtual environment into actual sensor data); 
performing, on the simulation platform, simulation of the testing scenario according to the traffic scenario data (¶30-35 - the sensor models 60 can be implemented to simulate sensor responses of actual hardware sensors associated with the autonomous vehicle to transform conditions of the simulated virtual environment into actual sensor data including simulating raw sensor data in a simulated mission, the perception system of the actual autonomous vehicle, including all processing and data reduction components, can be tested for performance and accuracy corresponding to the recited testing of the real traffic scenario data); 
performing, on the simulation platform, a simulation test for the autonomous vehicle's capability of dealing with the traffic accident according to the sensor data and the testing scenario, wherein the autonomous vehicle performs an operation in the simulation test according to the sensor data (¶30-35 - the sensor models 60 can be implemented to simulate sensor responses of actual hardware sensors associated with the autonomous vehicle to transform conditions of the simulated virtual environment into actual sensor data including simulating raw sensor data in a simulated mission, the perception system of the actual autonomous vehicle, including all processing and data reduction components, can be tested for .
The combination of the real world situation testing of Tofte with the intensive simulation system utilizing actual sensor data of Wei fully fulfil all of the claimed elements above.  It would have been obvious to one of ordinary skill in the art before the filing date to have combined the intensive simulation system utilizing actual sensor data of Wei with the real world data of Tofte in order to prevent high cost failures associated with real world testing (Wei - ¶16).

Regarding claims 2, 7, and 12, Tofte further discloses the obtaining traffic scenario data of a traffic accident happening on a real road comprises (Column 5, Lines 56-64 – traffic video data): 
obtaining vehicle data collected by vehicles in the traffic accident (Column 22, Line 43-Column 23, Line 9 – telematics data (e.g. from event data recorders) corresponds to the recited vehicle data where the event was the traffic accident), and 
obtaining monitoring data of a traffic monitoring platform (Column 5, Lines 56-64 – traffic video data). 

Regarding claims 3, 8, and 13, Tofte further discloses the obtaining traffic scenario data of a traffic accident happening on a real road comprises (Column 5, Lines 56-64 – traffic video data): 
obtaining traffic scenario data in a time period between a time point which is at a predetermined time length before time of happening of the traffic accident and time of happening of the traffic accident (Column 22, Line 43 – Column 23, Line 9 – surveillance data prior to when a vehicle collision or crash occurs as well as telematics data corresponds to the recited vehicle data and within some threshold corresponds to the recited in a time period). 

Claims 4, 9, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Tofte et al. (US 10,145,684) in view of Wei et al. (US 2016/0314224), as applied to claims 1, 6, and 11 above, further in view of Douillard et al. (US 2017/0124781).

Regarding claims 4, 9, and 14, Tofte further discloses the constructing sensor data needed by travel of a driverless vehicle according to the traffic scenario data comprises (Column 6, Line 59 – Column 7, Line 37 – sensor array collects recited sensor data, Column 23, Lines 25-61 – autonomous or semiautonomous vehicle corresponds to the recited driverless vehicle, and Column 5, Lines 56-64 – traffic video data corresponds to the recited traffic scenario data): 
constructing the sensor data needed by travel of the driverless vehicle (Column 6, Line 59 – Column 7, Line 37 – sensor array collects recited sensor data and Column 23, Lines 25-61 – autonomous or semiautonomous vehicle corresponds to the recited driverless vehicle); 
the performing test for the driverless vehicle's capability of dealing with the traffic accident according to the sensor data and testing scenario (Column 26, Lines 13-20 – . 
Tofte in view of Wei does not disclose the use of simulating the driverless vehicle in different roles however Douillard discloses an autonomous vehicle simulator including setting the driverless vehicle as playing different roles in the traffic accident (¶116-117 – autonomous vehicle corresponds to the recited driverless vehicle and to perform a variety of different simulations corresponds to the recited different roles), and 
with respect to each role, using the driverless vehicle to replace a vehicle playing in the role (¶116-117 – autonomous vehicle corresponds to the recited driverless vehicle and to perform a variety of different simulations corresponds to the recited different roles).
It would have been obvious to one of ordinary skill in the art before the filing date to have combined the accident reconstruction method of Tofte in view of Wei with the multiple simulations of Douillard in order to address safety risks to occupants of a driverless vehicles (Douillard - ¶6) particularly those related to accidents or crashes. The combination of Tofte, Wei and Douillard discloses the autonomous vehicle accident simulation system where the autonomous vehicle is represented in different roles.

Claims 5, 10, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Tofte et al. (US 10,145,684) in view of Wei et al. (US 2016/0314224), as applied to claims 1, 6, and 11 above, further in view of Newman et al. (US 2017/0291602).

after testing the driverless vehicle's capability of dealing with the traffic accident, the method further comprises (Column 26, Lines 13-20 – determine a malfunction associated with autonomous or semi-autonomous vehicle corresponds to the recited performing a test for the driverless vehicles capability): 
While Tofte does disclose receiving data, analyzing, and generating a virtual simulation corresponds to the testing system (Column 22, Line 43-Column 23, Line 9 and Column 28, Line 23 – Column 29, Line 14) the use of on-the-spot testing is not explicitly disclosed however Newman discloses a system for hazard mitigation including gathering and storing collision parameters of potential accidents before and during the sequence including providing the sensor data to an on-the-spot testing system so that the on-the-spot testing system tests the driverless vehicle's capability of dealing with the traffic accident in a real testing scenario according to the sensor data (¶176 – the analyses of potential and present harm sequences corresponding to the recited on-the-spot testing of the vehicles capabilities of dealing with the traffic accident in a real testing scenario according to the sensor data).
It would have been obvious to one of ordinary skill in the art before the filing date to have combined the accident reconstruction method of Tofte in view of Wei with the active collision parameters of Newman in order to save time when reconstructing the vehicle trajectories after the accident (Newman - ¶176).

Additional References Cited
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Schulte et al. (US 2018/0060467) discloses a method for simulating a collision situation on a real road in a simulation computer in order to test the vehicles capabilities (Abstract and ¶15-17).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew J Reda whose telephone number is (408)918-7573.  The examiner can normally be reached on Monday - Friday 7-4 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571) 272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/M.J.R./Examiner, Art Unit 3665                                                                                                                                                                                                        
/HUNTER B LONSBERRY/Supervisory Patent Examiner, Art Unit 3665